DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is on new claims 45-64.
Rejections not repeated are withdrawn.

Double Patenting ODP- Withdrawn
The terminal disclaimer filed on 1/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10815540 and 10323289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims require “a dose of an agent that increases H LA-E-restricted NK cells expressing NKG2A/C to an HIV-infected patient” (in both independent claims 45 and 55, and not further specified in any dependent claim). 
The specification discloses and uses Glatiramer acetate (GA) (pgpub para 0016).
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Here, applicant has only shown possession of GA. 
Applicant is requested to point to support for the members of the genus of compounds that have this function beyond GA. 

Claims 45-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Glatiramer acetate as the agent that increases H LA-E-restricted NK cells expressing NKG2A/C to an HIV-infected patient, does not reasonably provide enablement for any agent wherein a dose of an agent that increases HLA-E-restricted NK cells expressing NKG2A/C to an HIV-infected patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims require “a dose of an agent that increases H LA-E-restricted NK cells expressing NKG2A/C to an HIV-infected patient” (in both independent claims 45 and 55, and not further specified in any dependent claim). 
The specification discloses and uses Glatiramer acetate (GA) (pgpub para 0016).
Nattermann, et al. (Antiviral Therapy Volume: 10 issue: 1, page(s): 95-107, 2005) teach infection of lymphocytes with HIV results in up-regulation of HLA-E expression and reduced
susceptibility to NK cell cytotoxicity (abstract).
	Thus, the art recognizes HIV as an agent that increases HLA-E expression but has the opposite NK cell result. Thus, there is unpredictability in the function of increasing HLA-E and increasing the NK cell function at the same time with an agent.
	Thus, with the limited disclosure and the unpredictability in the art, it would require undue experimentation to make and use the invention as claimed by one of ordinary skill in the art. susceptibility to NK cell cytotoxicity
Conclusion
        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648


/Shanon A. Foley/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


                                         Primary Examiner, Art Unit 1648